DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/24/2021.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) recite(s) a system and method system for data space limitation, comprising: “an interface configured to: receive a query for a structured data set; a processor configured to: determine an ordered list for calculations to respond to the query; perform the calculations according to the ordered list until an allowed time required for interactivity is reached; and in response to the allowed time being reached, provide results of the calculations”. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea of receiving and searching for data under certain rule (limit time), in which can be done mentally. The claim limitations that can be performed using pen and paper falls within the “Mental Process” grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no practical application of the data generated from the final steps.  The limitations of “an interface, a processor” amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The final product in the claim: a search results, does not show how it is an improvement compared to existing searching process in the technology. The claims are directed to an abstract idea. Further, in the preamble of the claim, Applicant claims a method/system for “data space limitation”. However, Examiner doesn’t see any “data space limitation” in the result of the independent claims. In claim 1, Applicant claim a system that comprises components for receiving and for accessing, in which known in the art. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “receiving query, determining, performing, proving results” does not impose any meaningful limit on the computer implementation of the abstract idea. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea. Therefore, the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f))
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed. When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment. See MPEP 2106.05(a) and 2106.05(h). For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neumann et al (U.S. 11,055,331 B1).
♦As per claims 1, 19 - 20
Neumann discloses a system for data space limitation, comprising: 
“an interface configured to: receive a query for a structured data set” See Fig. 2 - 3 and Fig. 7A, col. 6 lines 4 – 38 of Neumann wherein “computer system 200 may include a user interface 206 including a display device 208 and one or more input devices/mechanisms” to receive query as in Fig. 7 (col. 15 lines 30 – 33 of Neumann).
“a processor (Fig. 2 of Neumann) configured to: determine an ordered list for calculations to respond to the query” See Fig. 3 – 7A (step 710, 712) col. 15 lines 44 - 63 of Neumann wherein the query is optimized to find the best execution plan and resources for the query result.
“perform the calculations according to the ordered list until an allowed time required for interactivity is reached; and in response to the allowed time being reached, provide results of the calculations” See Fig. 7B, col. 15 lines 64 – col. 16 lines 18 of Neumann wherein the query is executed under the allowed time and returns the results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 – 13, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (U.S. 11,055,331 B1) in view of Andrew Seth Davidoff (U.S. 2019/0050451 A1).
♦As per claim 2,
Neumann does not clearly disclose “wherein the structured data set enables limiting the data space for calculation”.
However, Davidoff, in the same field of endeavor, discloses a method, system for searching structure data files including the teaching of:
Receiving a query: See Fig. 1 of Davidoff wherein “user provides an eBay search”.
determine an ordered list for calculations to respond to the query: See Fig. 2, paragraph 0039 of Davidoff wherein time and resources are determined.
Return results: See Fig. 2 step 205 of Davidoff.
wherein the structured data set enables limiting the data space for calculation: See paragraph 0035, 0052, 0095, 0096 of Davidoff (deduplication results and search space).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Davidoff into the invention of Neumann since both inventions were available and the combination would reduce the time searching for information when user performs the search.
♦As per claim 3,
“wherein symmetry of the structured data set produces duplicate results where one operation that produces one of the duplicate results is removed from the data space for calculation” See paragraph 0052, 0075, 0093 of Davidoff.
♦As per claim 4,
“wherein removal of the duplicate results comprises determining a first element combination of attributes and a second element combination of attributes, and in response to the first element combination of attributes and the second element combination of attributes being duplicates, select a first element or a second element for removal from the data space for calculation” See paragraph 0035, 0052 of Davidoff wherein “time based” attributes are determined.
♦As per claim 5,
“wherein hierarchy of the structured data set leads to redundant calculations where one operation that produces a redundant calculation of the redundant calculations is removed from the data space for calculation” See Fig. 9 and associated texts of Davidoff wherein certain result/previous queries are filtered to provide deduplication results.
♦As per claim 6,
“wherein removal of the redundant calculations comprises determining a first element combination of attributes and a second element combination of attribute, and in response to the first element combination of attributes and the second element combination of attributes being duplicates, select a first element or a second element for removal from the whole data set” See abstract, Fig. 9 and associated texts of Davidoff wherein certain result/previous queries are filtered to provide deduplication results.
♦As per claim 7, 
“wherein a settable criterion enables limiting the data space for calculation” See Fig. 1 – 2 of Davidoff (time-based query).
♦As per claim 8,
“wherein removal of a user settable combinations indicated by the settable criterion comprises determining explanation only combinations and selecting the explanation only combinations for removal” See Fig. 9 and associated texts of Davidoff wherein certain result/previous queries are filtered to provide deduplication results.
♦As per claim 9,
“wherein a privacy criterion enables limiting the data space for calculation” See paragraph 0093 of Davidoff wherein certain user can access certain databases.
♦As per claim 10,
“wherein removal of the privacy preserving combinations indicated by the privacy criterion comprises determining combinations containing identifiable attributes and selecting the combinations containing the identifiable attributes for removal” See paragraph 0093 of Davidoff wherein certain user can access certain databases.
♦As per claim 11,
“wherein an access prohibition criterion enables limiting the data space for calculation” See paragraph 0093 of Davidoff wherein certain user can access certain databases.
♦As per claim 12,
“wherein removal of the access prohibited combinations indicated by the access prohibition criterion comprises determining combinations that are access prohibited for a user and selecting the combinations that are access prohibited for the user for removal” See paragraph 0093 of Davidoff wherein certain user can access certain databases.
♦As per claim 13,
“wherein the processor is further configured to: determine a localized change that most influenced a performance indicator; determine a value that is a population on which the localized change depends; and determine a set of prioritization values for calculating each combination based at least in part on the value” See paragraph 0075 of Davidoff [“the program must compute a special value (“priority value”) used for ordering records in the database”].
♦As per claim 16,
“wherein the processor is further configured to: calculate combinations within the access prohibited combination limited data space according to the set of prioritization values; and provide a result for combinations calculated up to a result time limit to a user requesting the result after the result time limit has passed” See paragraph 0075, 0093 of Davidoff [“the program must compute a special value (“priority value”) used for ordering records in the database”].
♦As per claim 17,
“wherein the processor is further configured to: determine a set of time prioritizations for calculating each combination of the access prohibited combination limited data space based on a ranking of estimated execution time for determining a given combination calculation; calculate combinations within the access prohibited combination limited data space according to the set of time prioritizations; and provide a result for combinations calculated up to a result time limit to a user requesting the result after the result time limit has passed” See Fig. 7B, col. 15 lines 64 – col. 16 lines 18 of Neumann, and paragraph 0075, 0093 of Davidoff.
♦As per claim 18,
“determine a set of memory space prioritizations for calculating each combination of the access prohibited combination limited data space based on a ranking of estimated memory space usage for determining a given combination calculation; calculate combinations within the access prohibited combination limited data space according to the set of memory space prioritizations; and provide a result for combinations calculated up to a result time limit to a user requesting the result after the result time limit has passed” See paragraph 0077, 0095 – 0096 of Davidoff.

Claim(s) 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (U.S. 11,055,331 B1) and Andrew Seth Davidoff (U.S. 2019/0050451 A1) as applied to claims above, and further in view of Granstrom et al (U.S. 10,152,479 B1).
♦As per claims 14 - 15,
Neumann and Davidoff do not clearly disclose “wherein the localized change is determined using a probabilistic model”, and “wherein the probabilistic model is trained using prior determinations of localized changes that most influenced the performance indicator”.
However, Granstrom, discloses a method system for identifying media item including the teaching of:
Receiving input query: See Fig. 1 of Granstrom [user input, query request].
Providing deduplication results: See Fig. 1, col. 12 lines 37 - 67 of Granstrom [representative media item].
using a probabilistic model: See col. 14 lines 65 – col. 15 lines 15 of Granstrom [“Such classification can employ a probabilistic and/or statistical-based analysis … Other directed and undirected model classification approaches include, e.g., naïve Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence can be employed”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Granstrom into the invention of Neumann/Davidoff since both inventions were available and the combination would provide more desirable results in searching for information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161